JONES, J.
Plaintiff, a licensed real estate broker, claims of the defendant the sum of one hundred thirty dollars, one-half of a commission earned on a sale of the property No. 305 South Olympia Street in this city during the month of January, 1927. Plaintiff sets forth that through the efforts of his office and one of his salesladies, Mrs. Eunice Flynt, he interested a Mrs. Julia Daiy in the ¡purchase of said property for sixty-five hundred dollars, and subsequently sold it; that the property was listed by the owner with the office of Walter Reboul, also a real estate agent; that at the passing of the act of sale, defendant promised to pay the amount claimed to plaintiff for services rendered.
The answer, after admitting that plaintiff produced the purchaser for the proplerty, states no deposit was made within the specified time, and defendant sold the property to a third person.
The question presented is ¡purely one of fact. The trial Judge, after hearing the witnesses, concluded that plaintiff had produced the purchaser and that he was entitled to one-half of this commission. Appellant has made no argument and has not favored us with a brief. A careful study of the testimony convinces us that there is no manifest error in this decision.
For above reasons the judgment is affirmed.